PER CURIAM.
We deny Dwight Chai-Chang’s motion to dismiss. We treat Coleen A. Mills’ “Request for An Appeal” as her Initial Brief. Mills appeals the trial court’s order denying her Motion to Vacate Judgment. No court reporter was present at this hearing. The trial court’s order includes specific findings of fact regarding the credibility of the witnesses that testified at the hearing. Without a transcript of this hearing, the record presented to us is inadequate to demonstrate reversible error. This Court is therefore required to affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979).
Affirmed.